DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This non-final action is in response to U.S. Patent Application No. 17/001,002 filed on August 24, 2020.  Applicant claims priority to U.S. Provisional Application No. 62/891,178 filed on August 23, 2019.  Claims 1 – 20 are pending and have been examined.

Information Disclosure Statements


The information disclosure statements submitted on November 17, 2022, July 26, 2021, February 10, 2022 and June 14, 2022 are in compliance with the provisions of 37 CFR 1.97 and have been reviewed by the Examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 - 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 7 are directed to system.  Claims 8 – 14 are directed to a computer program product comprising a non-transitory computer-readable storage medium having computer-executable instructions. Claims 15 - 20 are directed to a method. Therefore, on its face, each of Claims 1 - 20 is directed to statutory subject matter.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system for intelligent onboarding and resource account management, the system comprising: at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device to: receive, from a user device, a request to access the resource account management platform; display to a user, via a graphical interface of the resource account management platform, a resource account summary and resource account management selections, wherein the resource account management selections comprise an option to onboard a second user; receive a selection to onboard the second user to the resource account management platform; and onboard the second user by automatically creating a resource account for the second user and linking the resource account for the second user with a resource account of the user by authorizing resource transfers from the resource account of the user and the resource account of the second user. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites a user accessing a resource account management platform and onboarding a second user by linking the resource account of the user to the resource account of the second user and authorizing transfers between the resource accounts which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 8 and 15 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system for intelligent onboarding and resource account management, the system comprising: at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device to: receive, from a user device, a request to access the resource account management platform; display to a user, via a graphical interface of the resource account management platform, a resource account summary and resource account management selections, wherein the resource account management selections comprise an option to onboard a second user; receive a selection to onboard the second user to the resource account management platform; and onboard the second user by automatically creating a resource account for the second user and linking the resource account for the second user with a resource account of the user by authorizing resource transfers from the resource account of the user and the resource account of the second user. The additional elements recited in the Claim 1 are underlined above. The encryption and distributed ledger elements are recited at a high level and generally link technology to the abstract idea.  The additional elements amount to no more than tools and instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application.                                                                                                                             

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 9 and 16 (generating a list of goals and tasks for display via the resource account management platform; displaying to the second user, via the graphical interface of the resource account management platform, the list of goals and tasks; receive an indication from the user device that the second user has completed one or more goals or tasks from the list of goals and tasks; automatically initiate a transfer of a predetermined resource amount from the resource account of the user to the resource account of the second user; and Page 31 of 37AttyDktNo: 9328US1.014033.3840transmit an alert via the graphical interface of the resource account management platform to the user), Claims 3, 10 and 17 (the alert further comprises recommendations for follow- up communication and discussion of resource management decisions and practices), Claims 4, 11 and 18 (the goals or tasks are created by the user via the resource account management platform and displayed to the second user automatically, and wherein the goals or tasks comprise a qualitative summary of necessary conditions for completion and quantitative resource amount associated with completion), Claims 5, 12 and 19 (continuously monitoring a resource balance of the second user's resource account; receiving an indication via the resource account management platform that the second user has identified a goal product or service; retrieve a resource amount for the goal product or service from an external information source; identify one or more goals or tasks and associated resource reward amounts; and transmit a summary comparison of the resource amount for the goal product and the associated resource reward amounts of the one or more goals or tasks via the graphical interface of the resource account management platform), Claims 6, 13 and 20 (the summary comparison is continuously updated based on the second user's completion of the one or more goals or tasks) and Claims 7 and 14  (onboarding the second user further comprises: transmitting a series of questions to the user via the graphical interface of the resource account management platform, and wherein subsequent questions may be dynamically altered based on the user's answer to previous questions; providing, via the graphical interface of the resource account management platform, one or more recommendations for restrictions of the resource account of the second user; Page 32 of 37AttyDktNo: 9328US1.014033.3840receiving a selection of one or more restrictions of the resource account of the second user; and automatically implementing selected restrictions for the resource account of the second user) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 - 20 are not patent eligible. 


Claim Objections

Dependent Claim 13 recites “The computer program product of claim 10, wherein the summary comparison is continuously updated based on the second user's completion of one or more goals or tasks.” (emphasis added). This appears to be a typographical error insofar as the “summary comparison” recited in the claim is referred to in Claim 12. The similar system and method claims (Claims 6 and 20) properly depend from Claims 5 and 19 respectively. For purposes of examination Claim 13 will be deemed to depend from Claim 12.

Appropriate correction is requested.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan US 2021/0027291 A1, (“Ranganathan”), in view of Ioveva et al., US 2015/0348032 A1, (“Ioveva”).

Claim 1:
Ranganathan teaches:
A system for intelligent onboarding and resource account management, the system comprising: at least one memory device with computer-readable program code stored thereon; (See Ranganathan, Par. 74 (The components of the computer system 600 also include a system memory component 610 (e.g., RAM), a static storage component 616 (e.g., ROM), and/or a disk drive 618 (e.g., a solid-state drive, a hard drive). The computer system 600 performs specific operations by the processor 614 and other components by executing one or more sequences of instructions contained in the system memory component 610.))
at least one communication device; (See Ranganathan, Par. 73 (A transceiver or network interface 620 transmits and receives signals between the computer system 600 and other devices, such as another user device, or another service provider server via network 622.))
at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code is configured to cause the at least one processing device to: (See Ranganathan, Par. 74 (The components of the computer system 600 also include a system memory component 610 (e.g., RAM), a static storage component 616 (e.g., ROM), and/or a disk drive 618 (e.g., a solid-state drive, a hard drive). The computer system 600 performs specific operations by the processor 614 and other components by executing one or more sequences of instructions contained in the system memory component 610.), Par. 73 (In one embodiment, the transmission is wireless, although other transmission mediums and methods may also be suitable. A processor 614, which can be a micro-controller, digital signal processor (DSP), or other processing component, processes these various signals, such as for display on the computer system 600 or transmission to other devices via a communication link 624.)) 
receive, from a user device, a request to access the resource account management platform; (See Ranganathan, Par. 12 (Once the user has created the first user account with the first service provider through the completion of the registration process, the first service provider may provide, on the user device or a different computing device of the user, a first user interface (e.g., a home webpage of the first user account, etc.) that enables the user to access the first user account.), Par. 46 (After the user 140 logs in to the user account 240 using the credential, the interface server 134 may provide, on the user device 110 of the user 140, a user interface (e.g., a home webpage of the user account 240, etc.) that enables the user to access the first user account. Through the user interface, the user may view data (e.g., user data, transaction data, activity data, etc.) associated with the user account 240. The user 140 may also initiate transaction requests (e.g., a funds transfer request, a payment request, etc.) through the user account 240 via the user interface (e.g., selecting different selectable interface elements presented on the user interface).))
display to a user, via a graphical interface of the resource account management platform, a resource account summary and resource account management selections, wherein the resource account management selections comprise an option to onboard a second user; (See Ranganathan, Par. 13 (In some embodiments, in addition to enabling the user to access the first user account, an account linking system of the first service provider may configure the first user interface to enable the user to initiate a registration of a second user account with a second service provider (e.g.,different from the first service provider).), Par. 47 (The process 300 then configures (at step 310) the user interface of the first service provider to enable the user to create a second user account with a second service provider.))
receive a selection to onboard the second user to the resource account management platform; and (See Ranganathan, Par. 13 (When the user selects the selectable interface element, the account linking system may transmit a request to the second service provider for creating the second user account (e.g., an onboarding request), and may redirect the user to a second user interface associated with the second service provider (e.g., a registration webpage of the second service provider) to create the second user account.), Par. 48 (The process 300 then receives (at step 315) a request to create the second user account with the second service provider and redirects (at step 320) the user to a second user interface associated with the second service provider for creating the second user account.))
onboard the second user by automatically creating a resource account for the second user  *  *  * . (See Ranganathan, Par. 13 (When the user selects the selectable interface element, the account linking system may transmit a request to the second service provider for creating the second user account (e.g., an onboarding request), and may redirect the user to a second user interface associated with the second service provider (e.g., a registration webpage of the second service provider) to create the second user account.), Par. 48 (When the service provider server 130 determines that the user 140 has selected the selectable interface element via the user interface, the onboarding module 208 may transmit a request (e.g., an onboarding request) to the service provider server corresponding to the selectable interface element (e.g., the service provider server 150) for creating a new user account with the service provider server 150.))
Ranganathan does not expressly disclose, however, Ioveva teaches:
*  *  *  and linking the resource account for the second user with a resource account of the user by authorizing resource transfers from the resource account of the user and the resource account of the second user. (See Ioveva, Par. 115 (Following selection of link 303, the family sharing module 152 prompts 3.2 the user to select a specific account to use for sharing with other family members. The user can select the default account at link 304 or select another one of the user's accounts at link 306. If the user selects 306 another account, the family sharing module 152 presents a screen that accepts a user ID and password for a different one of the user's accounts, such as screen 302a in FIG. 3.2a; this user ID and password is provided to the media server 202 which verifies the user's credentials and displays the user ID and name on screen 305 shown in FIG. 3.2 to indicate the family organizer for the account.), Par. 116 (Following selection 3.2 of an account for use as the family account, the family sharing module 152 prompts 3.3 the family organizer to select which account is to be used for purchases by other family members.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan discussed above, a step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers, as taught by Ioveva. Ranganathan teaches systems and methods for account onboarding. It would have been obvious for Ranganathan to include a step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding and Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8:
Ranganathan teaches:
A computer program product for intelligent onboarding and resource account management, the computer program product comprising a non-transitory computer-readable storage medium having computer-executable instructions to: (See Ranganathan, Par. 74 (The components of the computer system 600 also include a system memory component 610 (e.g., RAM), a static storage component 616 (e.g., ROM), and/or a disk drive 618 (e.g., a solid-state drive, a hard drive). The computer system 600 performs specific operations by the processor 614 and other components by executing one or more sequences of instructions contained in the system memory component 610.))


receive, from a user device, a request to access the resource account management platform; (See Ranganathan, Par. 12 (Once the user has created the first user account with the first service provider through the completion of the registration process, the first service provider may provide, on the user device or a different computing device of the user, a first user interface (e.g., a home webpage of the first user account, etc.) that enables the user to access the first user account.), Par. 46 (After the user 140 logs in to the user account 240 using the credential, the interface server 134 may provide, on the user device 110 of the user 140, a user interface (e.g., a home webpage of the user account 240, etc.) that enables the user to access the first user account. Through the user interface, the user may view data (e.g., user data, transaction data, activity data, etc.) associated with the user account 240. The user 140 may also initiate transaction requests (e.g., a funds transfer request, a payment request, etc.) through the user account 240 via the user interface (e.g., selecting different selectable interface elements presented on the user interface).))
display to a user, via a graphical interface of the resource account management platform, a resource account summary and resource account management selections, wherein the resource account management selections comprise an option to onboard a second user; (See Ranganathan, Par. 13 (In some embodiments, in addition to enabling the user to access the first user account, an account linking system of the first service provider may configure the first user interface to enable the user to initiate a registration of a second user account with a second service provider (e.g., different from the first service provider).), Par. 47 (The process 300 then configures (at step 310) the user interface of the first service provider to enable the user to create a second user account with a second service provider.))
receive a selection to onboard the second user to the resource account management platform; and (See Ranganathan, Par. 13 (When the user selects the selectable interface element, the account linking system may transmit a request to the second service provider for creating the second user account (e.g., an onboarding request), and may redirect the user to a second user interface associated with the second service provider (e.g., a registration webpage of the second service provider) to create the second user account.), Par. 48 (When the service provider server 130 determines that the user 140 has selected the selectable interface element via the user interface, the onboarding module 208 may transmit a request (e.g., an onboarding request) to the service provider server corresponding to the selectable interface element (e.g., the service provider server 150) for creating a new user account with the service provider server 150.))
onboard the second user by automatically creating a resource account for the second user  *  *  * .  (See Ranganathan, Par. 13 (When the user selects the selectable interface element, the account linking system may transmit a request to the second service provider for creating the second user account (e.g., an onboarding request), and may redirect the user to a second user interface associated with the second service provider (e.g., a registration webpage of the second service provider) to create the second user account.), Par. 48 (When the service provider server 130 determines that the user 140 has selected the selectable interface element via the user interface, the onboarding module 208 may transmit a request (e.g., an onboarding request) to the service provider server corresponding to the selectable interface element (e.g., the service provider server 150) for creating a new user account with the service provider server 150.))
Ranganathan does not expressly disclose, however, Ioveva teaches:
*  *  *  and linking the resource account for the second user with a resource account of the user by authorizing resource transfers from the resource account of the user and the resource account of the second user. (See Ioveva, Par. 115 (Following selection of link 303, the family sharing module 152 prompts 3.2 the user to select a specific account to use for sharing with other family members. The user can select the default account at link 304 or select another one of the user's accounts at link 306. If the user selects 306 another account, the family sharing module 152 presents a screen that accepts a user ID and password for a different one of the user's accounts, such as screen 302a in FIG. 3.2a; this user ID and password is provided to the media server 202 which verifies the user's credentials and displays the user ID and name on screen 305 shown in FIG. 3.2 to indicate the family organizer for the account.), Par. 116 (Following selection 3.2 of an account for use as the family account, the family sharing module 152 prompts 3.3 the family organizer to select which account is to be used for purchases by other family members.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan discussed above, a step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers, as taught by Ioveva. Ranganathan teaches systems and methods for account onboarding. It would have been obvious for Ranganathan to include a step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding and Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
A computer implemented method for intelligent onboarding and resource account management, the computer implemented method comprising: receiving, from a user device, a request to access the resource account management platform; (See Ranganathan, Par. 12 (Once the user has created the first user account with the first service provider through the completion of the registration process, the first service provider may provide, on the user device or a different computing device of the user, a first user interface (e.g., a home webpage of the first user account, etc.) that enables the user to access the first user account.), Par. 46 (After the user 140 logs in to the user account 240 using the credential, the interface server 134 may provide, on the user device 110 of the user 140, a user interface (e.g., a home webpage of the user account 240, etc.) that enables the user to access the first user account. Through the user interface, the user may view data (e.g., user data, transaction data, activity data, etc.) associated with the user account 240. The user 140 may also initiate transaction requests (e.g., a funds transfer request, a payment request, etc.) through the user account 240 via the user interface (e.g., selecting different selectable interface elements presented on the user interface).))

displaying to a user, via a graphical interface of the resource account management platform, a resource account summary and resource account management selections, wherein the resource account management selections comprise an option to onboard a second user; (See Ranganathan, Par. 13 (In some embodiments, in addition to enabling the user to access the first user account, an account linking system of the first service provider may configure the first user interface to enable the user to initiate a registration of a second user account with a second service provider (e.g., different from the first service provider).), Par. 47 (The process 300 then configures (at step 310) the user interface of the first service provider to enable the user to create a second user account with a second service provider.))
receiving a selection to onboard the second user to the resource account management platform; and (See Ranganathan, Par. 13 (When the user selects the selectable interface element, the account linking system may transmit a request to the second service provider for creating the second user account (e.g., an onboarding request), and may redirect the user to a second user interface associated with the second service provider (e.g., a registration webpage of the second service provider) to create the second user account.), Par. 48 (When the service provider server 130 determines that the user 140 has selected the selectable interface element via the user interface, the onboarding module 208 may transmit a request (e.g., an onboarding request) to the service provider server corresponding to the selectable interface element (e.g., the service provider server 150) for creating a new user account with the service provider server 150.))
onboarding the second user by automatically creating a resource account for the second user  *  *  * . (See Ranganathan, Par. 13 (When the user selects the selectable interface element, the account linking system may transmit a request to the second service provider for creating the second user account (e.g., an onboarding request), and may redirect the user to a second user interface associated with the second service provider (e.g., a registration webpage of the second service provider) to create the second user account.), Par. 48 (When the service provider server 130 determines that the user 140 has selected the selectable interface element via the user interface, the onboarding module 208 may transmit a request (e.g., an onboarding request) to the service provider server corresponding to the selectable interface element (e.g., the service provider server 150) for creating a new user account with the service provider server 150.))
Ranganathan does not expressly disclose, however, Ioveva teaches:
*  *  *  and linking the resource account for the second user with a resource account of the user by authorizing resource transfers from the resource account of the user and the resource account of the second user. (See Ioveva, Par. 115 (Following selection of link 303, the family sharing module 152 prompts 3.2 the user to select a specific account to use for sharing with other family members. The user can select the default account at link 304 or select another one of the user's accounts at link 306. If the user selects 306 another account, the family sharing module 152 presents a screen that accepts a user ID and password for a different one of the user's accounts, such as screen 302a in FIG. 3.2a; this user ID and password is provided to the media server 202 which verifies the user's credentials and displays the user ID and name on screen 305 shown in FIG. 3.2 to indicate the family organizer for the account.), Par. 116 (Following selection 3.2 of an account for use as the family account, the family sharing module 152 prompts 3.3 the family organizer to select which account is to be used for purchases by other family members.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan discussed above, a step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers, as taught by Ioveva. Ranganathan teaches systems and methods for account onboarding. It would have been obvious for Ranganathan to include a step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding and Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 5 - 7, 12 - 14 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan US 2021/0027291 A1, (“Ranganathan”), in view of Ioveva et al., US 2015/0348032 A1, (“Ioveva”), in further view of Beck, US 2007/0250382 A1, (“Beck”).

Claim 5:
Ranganathan and Ioveva teach each and every element of Claim 1 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
continuously monitoring a resource balance of the second user's resource account; (See Beck, Fig. 2(i), 222, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.))

receiving an indication via the resource account management platform that the second user has identified a goal product or service; (See Beck, Fig. 2(i), 220, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.))

retrieve a resource amount for the goal product or service from an external information source; (See Beck, Fig. 2(ii), 272, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.))
identify one or more goals or tasks and associated resource reward amounts; and (See Beck, Fig. 2(ii), 260, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Par. 46 (Processing involves allocating rewards (e.g. money and/or bonus points) to the various expense categories in the child's Budget based on the allocation rules defined for the child (block 240). In addition to money allocated to the child's accounts (block 242), the reward may comprise bonus points being awarded (block 244), or other types of non-monetary rewards.))
transmit a summary comparison of the resource amount for the goal product and the associated resource reward amounts of the one or more goals or tasks via the graphical interface of the resource account management platform.  (See Beck, Fig. 8, Par. 64 (The Base Allowance line 872 shows the monthly allowance income earned by the child member by way of point rewards for performing tasks defined in the Responsibilities.), Fig. 12.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Ranganathan, Ioveva and Beck teach each and every element of Claim 5 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
the summary comparison is continuously updated based on the second user's completion of the one or more goals or tasks. (See Beck, Fig. 8, Par. 64 (The Base Allowance line 872 shows the monthly allowance income earned by the child member by way of point rewards for performing tasks defined in the Responsibilities.), Fig. 12.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 7:
Ranganathan and Ioveva teach each and every element of Claim 1 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
onboarding the second user further comprises: transmitting a series of questions to the user via the graphical interface of the resource account management platform, and wherein subsequent questions may be dynamically altered based on the user's answer to previous questions; (See Beck, Figs. 4, 6, 7, Par. 51 (System setup), Par. 59 (Create budgets).

providing, via the graphical interface of the resource account management platform, one or more recommendations for restrictions of the resource account of the second user; (See Beck, Par. 75 (In situations, where the family member does not earn the maximum available points for a week, the Point Allocation Rules setup page 1800 allows a parent to prioritize or order the accounts for the distribution of the awards and/or allocate a larger or a lower percentage to any of the accounts. In other words, if a child under earns, i.e. by not fulfilling all of his or her responsibilities, the reward distribution may be configured to reflect the reward shortfall in his or her favorite account or expense category, e.g. the General/Recreation Expense account.))

Page 32 of 37AttyDktNo: 9328US1.014033.3840receiving a selection of one or more restrictions of the resource account of the second user; and (See Beck, Par. 75 (In situations, where the family member does not earn the maximum available points for a week, the Point Allocation Rules setup page 1800 allows a parent to prioritize or order the accounts for the distribution of the awards and/or allocate a larger or a lower percentage to any of the accounts. In other words, if a child under earns, i.e. by not fulfilling all of his or her responsibilities, the reward distribution may be configured to reflect the reward shortfall in his or her favorite account or expense category, e.g. the General/Recreation Expense account.))

automatically implementing selected restrictions for the resource account of the second user. (See Beck, Par. 75 (In situations, where the family member does not earn the maximum available points for a week, the Point Allocation Rules setup page 1800 allows a parent to prioritize or order the accounts for the distribution of the awards and/or allocate a larger or a lower percentage to any of the accounts. In other words, if a child under earns, i.e. by not fulfilling all of his or her responsibilities, the reward distribution may be configured to reflect the reward shortfall in his or her favorite account or expense category, e.g. the General/Recreation Expense account.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Ranganathan and Ioveva teach each and every element of Claim 8 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
continuously monitoring a resource balance of the second user's resource account; (See Beck, Fig. 2(i), 222, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.))

receiving an indication via the resource account management platform that the second user has identified a goal product or service; (See Beck, Fig. 2(i), 220, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.))

retrieve a resource amount for the goal product or service from an external information source; (See Beck, Fig. 2(ii), 272, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.))
identify one or more goals or tasks and associated resource reward amounts; and (See Beck, Fig. 2(ii), 260, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Par. 46 (Processing involves allocating rewards (e.g. money and/or bonus points) to the various expense categories in the child's Budget based on the allocation rules defined for the child (block 240). In addition to money allocated to the child's accounts (block 242), the reward may comprise bonus points being awarded (block 244), or other types of non-monetary rewards.))
transmit a summary comparison of the resource amount for the goal product and the associated resource reward amounts of the one or more goals or tasks via the graphical interface of the resource account management platform.  (See Beck, Fig. 8, Par. 64 (The Base Allowance line 872 shows the monthly allowance income earned by the child member by way of point rewards for performing tasks defined in the Responsibilities.), Fig. 12.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Ranganathan and Ioveva teach each and every element of Claim 12 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
the summary comparison is continuously updated based on the second user's completion of one or more goals or tasks. (See Beck, Fig. 8, Par. 64 (The Base Allowance line 872 shows the monthly allowance income earned by the child member by way of point rewards for performing tasks defined in the Responsibilities.), Fig. 12.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Ranganathan and Ioveva teach each and every element of Claim 8 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
onboarding the second user further comprises: transmitting a series of questions to the user via the graphical interface of the resource account management platform, and wherein subsequent questions may be dynamically altered based on the user's answer to previous questions; (See Beck, Figs. 4, 6, 7, Par. 51 (System setup), Par. 59 (Create budgets).

Page 34 of 37AttyDktNo: 9328US1.014033.3840providing, via the graphical interface of the resource account management platform, one or more recommendations for restrictions of the resource account of the second user; (See Beck, Par. 75 (In situations, where the family member does not earn the maximum available points for a week, the Point Allocation Rules setup page 1800 allows a parent to prioritize or order the accounts for the distribution of the awards and/or allocate a larger or a lower percentage to any of the accounts. In other words, if a child under earns, i.e. by not fulfilling all of his or her responsibilities, the reward distribution may be configured to reflect the reward shortfall in his or her favorite account or expense category, e.g. the General/Recreation Expense account.))

receiving a selection of one or more restrictions of the resource account of the second user; and (See Beck, Par. 75 (In situations, where the family member does not earn the maximum available points for a week, the Point Allocation Rules setup page 1800 allows a parent to prioritize or order the accounts for the distribution of the awards and/or allocate a larger or a lower percentage to any of the accounts. In other words, if a child under earns, i.e. by not fulfilling all of his or her responsibilities, the reward distribution may be configured to reflect the reward shortfall in his or her favorite account or expense category, e.g. the General/Recreation Expense account.))

automatically implementing selected restrictions for the resource account of the second user. (See Beck, Par. 75 (In situations, where the family member does not earn the maximum available points for a week, the Point Allocation Rules setup page 1800 allows a parent to prioritize or order the accounts for the distribution of the awards and/or allocate a larger or a lower percentage to any of the accounts. In other words, if a child under earns, i.e. by not fulfilling all of his or her responsibilities, the reward distribution may be configured to reflect the reward shortfall in his or her favorite account or expense category, e.g. the General/Recreation Expense account.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:
Ranganathan and Ioveva teach each and every element of Claim 15 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
continuously monitoring a resource balance of the second user's resource account; (See Beck, Fig. 2(i), 222, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.))

receiving an indication via the resource account management platform that the second user has identified a goal product or service; (See Beck, Fig. 2(i), 220, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.))

retrieve a resource amount for the goal product or service from an external information source; (See Beck, Fig. 2(ii), 272, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.))

identify one or more goals or tasks and associated resource reward amounts; and (See Beck, Fig. 2(ii), 260, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Par. 46 (Processing involves allocating rewards (e.g. money and/or bonus points) to the various expense categories in the child's Budget based on the allocation rules defined for the child (block 240). In addition to money allocated to the child's accounts (block 242), the reward may comprise bonus points being awarded (block 244), or other types of non-monetary rewards.))
transmit a summary comparison of the resource amount for the goal product and the associated resource reward amounts of the one or more goals or tasks via the graphical interface of the resource account management platform. (See Beck, Fig. 8, Par. 64 (The Base Allowance line 872 shows the monthly allowance income earned by the child member by way of point rewards for performing tasks defined in the Responsibilities.), Fig. 12.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Ranganathan and Ioveva teach each and every element of Claim 19 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
the summary comparison is continuously updated based on the second user's completion of the one or more goals or tasks. (See Beck, Fig. 8, Par. 64 (The Base Allowance line 872 shows the monthly allowance income earned by the child member by way of point rewards for performing tasks defined in the Responsibilities.), Fig. 12.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 2 - 4, 9 - 11 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan US 2021/0027291 A1, (“Ranganathan”), in view of Ioveva et al., US 2015/0348032 A1, (“Ioveva”), in further view of Beck, US 2007/0250382 A1, (“Beck”), in further view of Mullen et al., US 8,622,309 B1, (“Mullen”).

Claim 2:
Ranganathan and Ioveva teach each and every element of Claim 1 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
generating a list of goals and tasks for display via the resource account management platform; (See Beck, Fig. 2(i), 211, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Fig. 14, Par. 66 (Responsibilities Checklist.))

displaying to the second user, via the graphical interface of the resource account management platform, the list of goals and tasks; (See Beck, Fig. 2(i), 220, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Fig. 15, Par. 66 (Responsibilities Checklist.))
receive an indication from the user device that the second user has completed one 
or more goals or tasks from the list of goals and tasks; (See Beck, Fig. 2(i), 220, 224, 240, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Fig. 15, Par. 66 (Responsibilities Checklist.))
automatically initiate a transfer of a predetermined resource amount from the resourceaccount of the user to the resource account of the second user; and account of the user to the resource account of the second user; and (See Beck, Fig. 2(ii), 260, 272, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Par. 66 (The software 116 (FIG. 1) includes an allocation mechanism for allocating monetary amounts to the child's accounts (i.e. expense categories) based on the reward points earned.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Ranganathan and Ioveva do not expressly disclose, however, Mullen teaches:
transmit an alert via the graphical interface of the resource account management platform to the user. (See Mullen, Col. 11, lines 51 – 60 (Similarly, a cardholder may receive an alert via other device message services (e.g., SMS messages on a mobile device) when a remaining budget for a cardholder is exhausted or falls below a certain pre-determined threshold. Such pre-determined thresholds for alerts may be defined by the user or may be a pre-defined percentage or amount (e.g., 10% of the budget left or $100 left). Similarly, a card may alert a user when a budget is close to exhaustion. Such an alert may take the form of, for example, alert information being displayed on the display of a card.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan, Ioveva and Beck discussed above, a step for transmitting an alert to the user, as taught by Mullen. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers. Beck teaches a step for generating a list of goals and tasks for display via the resource account management platform. It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform, linking the resource account for the second user with a resource account of the user by authorizing resource transfers and transmitting an alert to the user so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers, Beck’s generating a list of goals and tasks for display via the resource account management platform and Mullen’s transmitting an alert to the user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:
Ranganathan, Ioveva, Beck and Mullen teach and every element of Claim 2 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:	
the alert further comprises recommendations for follow- up communication and discussion of resource management decisions and practices. (See Beck, Par. 75 (In situations, where the family member does not earn the maximum available points for a week, the Point Allocation Rules setup page 1800 allows a parent to prioritize or order the accounts for the distribution of the awards and/or allocate a larger or a lower percentage to any of the accounts. In other words, if a child under earns, i.e. by not fulfilling all of his or her responsibilities, the reward distribution may be configured to reflect the reward shortfall in his or her favorite account or expense category, e.g. the General/Recreation Expense account.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Ranganathan, Ioveva, Beck and Mullen teach and every element of Claim 2 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
the goals or tasks are created by the user via the resource account management platform and displayed to the second user automatically, and wherein the goals or tasks comprise a qualitative summary of necessary conditions for completion and quantitative resource amount associated with completion.  (See Beck, Fig. 2(i), 211, 220 Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Figs. 14, 15, Par. 66 (Responsibilities Checklist.), Fig. 8, Par. 64 (The Base Allowance line 872 shows the monthly allowance income earned by the child member by way of point rewards for performing tasks defined in the Responsibilities.), Fig. 12.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9:
Ranganathan and Ioveva teach each and every element of Claim 8 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
generating a list of goals and tasks for display via the resource account management platform; (See Beck, Fig. 2(i), 211, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Fig. 14, Par. 66 (Responsibilities Checklist.))

displaying to the second user, via the graphical interface of the resource account management platform, the list of goals and tasks; (See Beck, Fig. 2(i), 220, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Fig. 15, Par. 66 (Responsibilities Checklist.))

receive an indication from the user device that the second user has completed one or more goals or tasks from the list of goals and tasks; (See Beck, Fig. 2(i), 220, 224, 240, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Fig. 15, Par. 66 (Responsibilities Checklist.))

automatically initiate a transfer of a predetermined resource amount from the resource account of the user to the resource account of the second user; and (See Beck, Fig. 2(ii), 260, 272, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Par. 66 (The software 116 (FIG. 1) includes an allocation mechanism for allocating monetary amounts to the child's accounts (i.e. expense categories) based on the reward points earned.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Ranganathan and Ioveva do not expressly disclose, however, Mullen teaches:
Page 33 of 37AttyDktNo: 9328US1.014033.3840transmit an alert via the graphical interface of the resource account management platform to the user. (See Mullen, Col. 11, lines 51 – 60 (Similarly, a cardholder may receive an alert via other device message services (e.g., SMS messages on a mobile device) when a remaining budget for a cardholder is exhausted or falls below a certain pre-determined threshold. Such pre-determined thresholds for alerts may be defined by the user or may be a pre-defined percentage or amount (e.g., 10% of the budget left or $100 left). Similarly, a card may alert a user when a budget is close to exhaustion. Such an alert may take the form of, for example, alert information being displayed on the display of a card.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan, Ioveva and Beck discussed above, a step for transmitting an alert to the user, as taught by Mullen. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers. Beck teaches a step for generating a list of goals and tasks for display via the resource account management platform. It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform, linking the resource account for the second user with a resource account of the user by authorizing resource transfers and transmitting an alert to the user so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers, Beck’s generating a list of goals and tasks for display via the resource account management platform and Mullen’s transmitting an alert to the user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:
Ranganathan, Ioveva, Beck and Mullen teach and every element of Claim 9 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
the alert further comprises recommendations for follow-up communication and discussion of resource management decisions and practices. (See Beck, Par. 75 (In situations, where the family member does not earn the maximum available points for a week, the Point Allocation Rules setup page 1800 allows a parent to prioritize or order the accounts for the distribution of the awards and/or allocate a larger or a lower percentage to any of the accounts. In other words, if a child under earns, i.e. by not fulfilling all of his or her responsibilities, the reward distribution may be configured to reflect the reward shortfall in his or her favorite account or expense category, e.g. the General/Recreation Expense account.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Ranganathan, Ioveva, Beck and Mullen teach and every element of Claim 9 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:	
the goals or tasks are created by the user via the resource account management platform and displayed to the second user automatically, and wherein the goals or tasks comprise a qualitative summary of necessary conditions for completion and quantitative resource amount associated with completion.  (See Beck, Fig. 2(i), 211, 220 Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Figs. 14, 15, Par. 66 (Responsibilities Checklist.), Fig. 8, Par. 64 (The Base Allowance line 872 shows the monthly allowance income earned by the child member by way of point rewards for performing tasks defined in the Responsibilities.), Fig. 12.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:
Ranganathan and Ioveva teach each and every element of Claim 15 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
generating a list of goals and tasks for display via the resource account management platform;  (See Beck, Fig. 2(i), 211, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Fig. 14, Par. 66 (Responsibilities Checklist.))

displaying to the second user, via the graphical interface of the resource account management platform, the list of goals and tasks; (See Beck, Fig. 2(i), 220, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Fig. 15, Par. 66 (Responsibilities Checklist.))

receive an indication from the user device that the second user has completed one or more goals or tasks from the list of goals and tasks; (See Beck, Fig. 2(i), 220, 224, 240, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Fig. 15, Par. 66 (Responsibilities Checklist.))

automatically initiate a transfer of a predetermined resource amount from the resource account of the user to the resource account of the second user; and (See Beck, Fig. 2(ii), 260, 272, Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Par. 66 (The software 116 (FIG. 1) includes an allocation mechanism for allocating monetary amounts to the child's accounts (i.e. expense categories) based on the reward points earned.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Ranganathan and Ioveva do not expressly disclose, however, Mullen teaches:
account of the user to the resource account of the second user; andtransmit an alert via the graphical interface of the resource account management platform to the user.  (See Mullen, Col. 11, lines 51 – 60 (Similarly, a cardholder may receive an alert via other device message services (e.g., SMS messages on a mobile device) when a remaining budget for a cardholder is exhausted or falls below a certain pre-determined threshold. Such pre-determined thresholds for alerts may be defined by the user or may be a pre-defined percentage or amount (e.g., 10% of the budget left or $100 left). Similarly, a card may alert a user when a budget is close to exhaustion. Such an alert may take the form of, for example, alert information being displayed on the display of a card.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan, Ioveva and Beck discussed above, a step for transmitting an alert to the user, as taught by Mullen. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers. Beck teaches a step for generating a list of goals and tasks for display via the resource account management platform. It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform, linking the resource account for the second user with a resource account of the user by authorizing resource transfers and transmitting an alert to the user so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers, Beck’s generating a list of goals and tasks for display via the resource account management platform and Mullen’s transmitting an alert to the user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Ranganathan, Ioveva, Beck and Mullen teach and every element of Claim 16 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
the alert further comprises recommendations for follow-up communication and discussion of resource management decisions and practices.  (See Beck, Par. 75 (In situations, where the family member does not earn the maximum available points for a week, the Point Allocation Rules setup page 1800 allows a parent to prioritize or order the accounts for the distribution of the awards and/or allocate a larger or a lower percentage to any of the accounts. In other words, if a child under earns, i.e. by not fulfilling all of his or her responsibilities, the reward distribution may be configured to reflect the reward shortfall in his or her favorite account or expense category, e.g. the General/Recreation Expense account.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Ranganathan, Ioveva, Beck and Mullen teach and every element of Claim 16 above:
Ranganathan and Ioveva do not expressly disclose, however, Beck teaches:
the goals or tasks are created by the user via the resource account management platform and displayed to the second user automatically, and wherein the goals or tasks comprise a qualitative summary of necessary conditions for completion and quantitative resource amount associated with completion. (See Beck, Fig. 2(i), 211, 220 Par. 43 (FIG. 2 provides in flowchart form an overview of the operation of the responsibilities-based rewards allocation and management system100.), Figs. 14, 15, Par. 66 (Responsibilities Checklist.), Fig. 8, Par. 64 (The Base Allowance line 872 shows the monthly allowance income earned by the child member by way of point rewards for performing tasks defined in the Responsibilities.), Fig. 12.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ranganathan and Ioveva discussed above, a step for generating a list of goals and tasks for display via the resource account management platform, as taught by Beck. Ranganathan teaches systems and methods for account onboarding. Ioveva teaches linking a resource account for the second user with a resource account of the user by authorizing resource transfers.  It would have been obvious for Ranganathan to include a step for generating a list of goals and tasks for display via the resource account management platform and linking the resource account for the second user with a resource account of the user by authorizing resource transfers so as to allow a user to link multiple resource accounts with a centralized interface for accessing multiple resources accounts. (Ranganathan, Pars. 3, 4). Since the claimed invention is merely a combination of old elements, Ranganathan’s account onboarding, Ioveva’s step for linking the resource account for the second user with a resource account of the user by authorizing resource transfers and Beck’s generating a list of goals and tasks for display via the resource account management platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/1/2022